Judgment insofar as it imposes sentence unanimously vacated and matter remitted to Erie County Court for further proceedings in accordance with the following memorandum: At his sentencing, appellant, who was 17 years old, attempted to withdraw his plea of guilty to the charge of robbery in the second degree. Appellant’s application came as a surprise to his court assigned counsel and was summarily denied by the court without benefit of hearing whatever reasons would support it. Although appellant did not assert his innocence before the sentencing court, his age would mandate that he be afforded an opportunity to consult with and be represented by counsel with respect to Ms motion to withdraw his plea. Then, upon hearing the motion, the trial court will have a basis upon which to make an informed determination (People V. McLain, 32 N Y 2d 697). (Appeal from judgment. of Erie County Court convicting defendant of robbery, second degree.) Present — Witmer, J. P., Cardamone, Simons and Henry, JJ.